ON REHEARING. Wood, J. We are aware that twenty days is an exceedingly, short statute of limitations. But it is important that improvements of this kind, once begun, should be completed as speedily as possible. To this end, it is necessary that all questions concerning the legality of the formation of the district and the validity of the assessment should be settled as soon as practicable. - Such improvements, that require a majority in value of the property owners living in the district to set them in motion, are likely to be generally discussed, and therefore, it is not probable that people interested will be taken unawares. So, considering the nature of the improvement and the steps to be taken to initiate andcomplete it, we are not willing to say that twenty days is an unreasonable time. .Judge Cooley, speaking of statutes of limitations, says: “It is essential that such statutes allow a reasonable time after, they, take effect for the commencement of suits upon existing causes of action; though what shall be considered a reasonable time must be settled by the judgment of the legislature, and the court will not inquire into the wisdom of its decision in establishing the period of legal bar, unless the time allowed is manifestly so insufficient that the statute becomes a denial of justice.” Cooley, Const. Lim. 450. Learned counsel for appellant contends that under the decision of this court in Kansas City, P. & G. Ry. Co. v. Waterworks Imp. Dist., 68 Ark. 376, the right of way, roadbed, etc., of the railroad in this fencing district were subject to assessment, and that Little Rock & F. S. Ry. Co. v. Huggins, 64 Ark. 432, if in conflict with this, is overruled by it, and that the case in 68 Ark., supra, should prevail. But there is no conflict in the principle decided in the two cases, even if there be apparent conflict in the reasoning of the opinions. The Huggins case, 64 Ark., was a fencing district ease, and we held that the right of way, roadbed, etc., of railroads were not intended to be included in fencing districts for purposes of the assessment. We think this is obvious from the manifest purpose of the legislature in providing for such districts. The design of the legislature was to benefit people engaged in the pursuit of agriculture or kindred avocations — at least, a rural population. But local improvement district in cities and towns are quite different. The case of Kansas City, P. & G. Ry. Co. v. Waterworks Imp. Dist., 68 Ark. 376, was that kind of a case. We do not think that coal mines should be included in fencing districts, any more than railroads, for the purposes of assessment. But, if the lands containing coal are also useful for agricultural and kindred purposes, they may be included. There was some proof that apepllant’s land would have a value for such purposes after the coal ivas exhausted. That appellant’s assessment for this improvement is excessive, we have not the slightest doubt. But this could and should have been corrected within the twenty days. We do not sec how we can relieve him in this proceeding. In fact, he is not asking for a reduction of the assessment, but to be relieved entirely. We adhere to an affirmance of the judgment.